[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Petitioner has claimed he is entitled to admission to the Extended Family Visitation Program (EFV) and has also requested immediate release from custody.
The court has heard the parties at a hearing of even date and finds as follows:
1. An inmate does not have a protected liberty interest in access to visitors. Santiago v. Commissioner of Correction, 39 Conn. App. 674, 680
(1995).
2. Department of Correction (DOC) Administrative Directive 10.6 dated May 17, 1999 and its predecessor dated October 14, 1997, par. 1, pg. 1 states, inter alia, ". . . visitation shall be considered a privilege and no inmate shall have entitlement to a visit". All other documents relating to visitation, including EFV, use the word "may" where relevant and not "shall" or "will". Therefore, granting of such visitation is discretionary with the DOC.
The petition for habeas corpus is denied.
The added Petition for Mandamus is also denied because the DOC Acts are discretionary.
Rittenband, J.T.R.